DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed December 12, 2019. Claims 1-20 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claim 15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 

6.	Claim 15 requires a non-transitory computer readable store medium, which stores a program. The specification does not set forth what constitutes a non-transitory computer readable store medium, and therefore, in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim, said medium could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.   Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. 
Claims 16-20 depend from claim 15 and therefore include the same limitation as claim 15 so they are rejected for the same reason.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


8.	Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 1, 9, and 15 recite “wherein the kernels”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Khansari et al, US 2019/0118375, in view of Kisilev et al. US 2017/0083826, further in view of Principe et al. US 2016/0242690, hereinafter referred to as Khansari, Kisilev, and Principe, respectively.

Regarding claim 1, Khansari discloses a method implemented by one or more processors, comprising: 
receiving a group of data points generated based on sensor data from one or more sensors obtained during imitation learning of a robot trajectory, wherein the imitation learning includes physical manipulation of a reference point from an initial point to a target point (See at least fig 6, ¶ 128, “At block 652, the system receives one or more groups of data points. Each group of data points is generated based on robot sensor data during a physical manipulation of a corresponding robot”); 
generating a dynamical systems control policy that regulates both robot motion and robot interaction with an environment (See at least fig 6, ¶ 2, “generating a robot control policy based on data points that are based on robot sensor data generated during one or more physical manipulations of the robot by a user, such as a control policy that regulates both robot motion and robot interaction with the environment.”), wherein generating the dynamical systems control policy comprises: 
generating a plurality of kernels based on the group of data points, wherein the kernels are generated based on convex optimization (See at least ¶ 120, “The terms "tnominaz' are mainly responsible to generate the nominal motion. "tnominal is a linear function of cp0 ' which, as described herein, can be learned from the data points by solving a convex constrained optimization problem.”), (See at least ¶ 107, “A kernel regression method can be utilized to build the total energy (potential) function based on the energy elements cp'(1;). At a query point 1;EJR d' the contribution of each energy element can be determined using the Gaussian kernel”), and 
generating one or more vector fields based on the plurality of kernels, wherein the one or more vector fields collectively form the dynamical systems control policy (See at least ¶ 4, “In some of those implementations, the data points are further used in learning a dissipative field for use in the control policy. In some implementations, in learning the potential function and/or the dissipative field, constrained optimization problem(s) are solved using the data points as known parameters”), (See at least ¶ 82, “In some implementations where the remaining unit vectors are determined based on a task parameter, the task parameter may additionally or alternatively be inferred from demonstration(s) themselves, other sensor data (e.g., based on objects detected from camera sensor(s )), etc.”), (See at least ¶ 93, “the learning engine 124 further utilizes the group(s) of data points in learning a dissipative field for use in the control policy. In some implementations, the learning engine 124 solves constrained optimization problem(s) in learning the potential function and/or the dissipative field”); and 
controlling one or more robots based on the dynamical systems control policy (See at least ¶ 14, “the method further includes controlling a robot based on the control policy”).
Khansari fails to explicitly disclose wherein the kernels are generated based on convex optimization.
However, Kisilev teaches wherein the kernels are generated based on convex optimization (See at least ¶ 12, “The function of the one or more coefficient matrices 110 of the equivalent kernel matrix 109 may be convex”), (See at least ¶ 22, “In a second embodiment of the invention (2), a convex optimization problem for the equivalent kernel matrix 109 may have one or more coefficient matrices 110 that are convex”), (See at least ¶ 24, “The minimum of the convex optimization problem for the equivalent kernel matrix 109 for the second embodiment (2) and third embodiment (3) may be obtained at the same point”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Khansari and include wherein the kernels are generated based on convex optimization as taught by Kisilev because it would allow the method to generate an optimal coefficient matrix, where the error for the one or more coefficient matrices of the equivalent kernel matrix has been satisfied (Kisilev ¶ 13).

Regarding claim 2, Khansari discloses the method of claim 1, wherein the dynamical systems control policy comprises one or more differential equations (See at least ¶ 74, “Additional description is provided below of use of the immediately preceding equation in generating a control policy.”), (See at least ¶ 139, “one or more end effectors ( e.g., grasping end
effectors) and/or one or more servo motors or other actuators to effectuate movement of one or more components of the robot. For example, the robot 700 may have multiple
degrees of freedom and each of the actuators may control actuation of the robot 700 within one or more of the degrees of freedom responsive to control commands provided by the
robot control system 702 (e.g., torque and/or other commands generated based on a control policy). As used herein, the term actuator encompasses a mechanical or electrical
device that creates motion”), (The examiner notes that using differential equations to generate control policies with respect to motion/movement of a robot is conventional and known in the art. Thus, it would be obvious to use differential equations to generate policies in dynamical systems. See also secondary reference).

Regarding claim 3, Khansari discloses the method of claim 2.
Khansari fails to explicitly disclose wherein the plurality of kernels are matrix-valued kernels (Khansari suggest matrix-valued kernels. See at least ¶ 83, “In some implementations, stiffness and/or damping of each data point are also utilized in generating a control policy. In certain prior techniques, the stiffness and damping at each data point are symmetric positive definite d-dimensional matrices.”).
However, Kisilev teaches wherein the plurality of kernels are matrix-valued kernels (See at least fig 1, ¶ 3, “The computer-implemented method further includes generating one or more kernel matrices from the multimodal data”), (See at least ¶ 10, “The NNR program 101 may further generate one or more kernel matrices 104 from the multimodal data 103. More specifically, the one or more kernel matrices 104 may be generated based on a distance metric”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Khansari and include wherein the plurality of kernels are matrix-valued kernels as taught by Kisilev because it would allow the method to generate an optimal coefficient matrix, where the error for the one or more coefficient matrices of the equivalent kernel matrix has been satisfied (Kisilev ¶ 13).

Regarding claim 4, Khansari discloses the method of claim 3.
Khansari fails to explicitly disclose wherein equilibria of the plurality of kernels are placed at respective data points of the group of data points (Khansari discloses distributed data points of a demonstration to generate spatially distributed data points, and generating a control policy using the spatially distributed data points”).
However, Kisilev teaches wherein equilibria of the plurality of kernels are placed at respective data points of the group of data points (See at least fig 1, ¶ 2, “In this case, each kernel may represent the similarity between data points in different modalities. In many cases, a successful identification requires that the object will be similar in both (or all) feature representations”), (See at least ¶ 16, “The multimodal data 103 may further include N data points { x,} and their corresponding labels {y,}. At step 201, the NNR program 101 may generate one or more kernel matrices 104 from the multimodal data 103”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Khansari and include wherein equilibria of the plurality of kernels are placed at respective data points of the group of data points as taught by Kisilev because it would allow the method to generate an optimal coefficient matrix, where the error for the one or more coefficient matrices of the equivalent kernel matrix has been satisfied (Kisilev ¶ 13).

Regarding claim 5, Khansari discloses the method of claim 1.
Khansari fails to explicitly disclose wherein the plurality of kernels comprise neural networks.
However, Kisilev teaches wherein the plurality of kernels comprise neural networks (See at least fig 5, ¶ 8, “FIG. 5 is a table depicting the performances of single-kernel SVM's and representative MKL classification methods on a Deep Neural Networks database in accordance with at least one embodiment of the invention”), (See at least ¶ 42, “FIG. 5 depicts the results of a few state-of-the-art Deep Neural Networks classification task. Here, classification was performed by extracting the features from the last fully connected layer, generating a linear kernel, and using an SVM classifier.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Khansari and include wherein the plurality of kernels comprise neural networks as taught by Kisilev because it would allow the method to generate an optimal coefficient matrix, where the error for the one or more coefficient matrices of the equivalent kernel matrix has been satisfied (Kisilev ¶ 13).

Regarding claim 6, Khansari discloses the method of claim 1, wherein the plurality of kernels comprise curl-free kernels (The examiner notes that the prior art discloses the plurality of kernels thus this feature is implicitly disclosed. Further, this feature is known and conventional in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include curl-free kernels since it is an alternative form of kernel that is known in the art).

Regarding claim 7, Khansari discloses the method of claim 1, wherein the plurality of kernels comprise Gaussian separable kernels (The examiner notes that the prior art discloses the plurality of kernels thus this feature is implicitly disclosed. Further, this feature is known and conventional in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include Gaussian separable kernels since it is an alternative form of kernel that is known in the art).

Regarding claim 8, Khansari discloses the method of claim 1.
Khansari fails to explicitly disclose wherein the one or more vector fields comprise a plurality of Reproducing Kernel Hilbert spaces (RKHS) associated with the plurality of kernels.
However, Principe teaches wherein the one or more vector fields comprise a plurality of Reproducing Kernel Hilbert spaces (RKHS) associated with the plurality of kernels (See at least ¶ 118, “In the reproducing kernel Hilbert space framework, linear algorithms in the Hilbert-space can implement non-linear processing in the input space. This can be used for spike trains where the input space does not permit linear operations”), (See at least ¶ 131, “approaches for learning joint kernels can be utilized that rely on the connection between metrics and reproducing kernel Hilbert spaces. The kernel framework may be used not only for kernel machine implementations-to perform non-linear classification and regression-but also for its connection with dependency measures and information theoretic quantities”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Khansari and include wherein the one or more vector fields comprise a plurality of Reproducing Kernel Hilbert spaces (RKHS) associated with the plurality of kernels as taught by Principe because it would allow the method to perform non-linear classification and regression (Principe ¶ 131).

Regarding claim 9, Khansari discloses a control system, comprising: one or more robots; memory storing instruction; and one or more processors operable to execute the instructions stored in the memory (See at least fig 1, ¶ 35, “a system of one or more computers and/or one or more robots that include one or more processors operable to execute stored instructions to perform a method such as one or more (e.g., all) aspects of one or more of the methods described above”), comprising instructions to: 
receive a group of data points generated based on sensor data from one or more sensors obtained during imitation learning of a robot trajectory, wherein the imitation learning includes physical manipulation of a reference point from an initial point to a target point (See at least fig 6, ¶ 128, “At block 652, the system receives one or more groups of data points. Each group of data points is generated based on robot sensor data during a physical manipulation of a corresponding robot”); 
generate a dynamical systems control policy that regulates both robot motion and robot interaction with an environment (See at least fig 6, ¶ 2, “generating a robot control policy based on data points that are based on robot sensor data generated during one or more physical manipulations of the robot by a user, such as a control policy that regulates both robot motion and robot interaction with the environment.”), wherein generating the dynamical systems control policy comprises: 
generate a plurality of kernels based on the group of data points, wherein the kernels are generated based on convex optimization (See at least ¶ 120, “The terms "tnominaz' are mainly responsible to generate the nominal motion. "tnominal is a linear function of cp0 ' which, as described herein, can be learned from the data points by solving a convex constrained optimization problem.”), (See at least ¶ 107, “A kernel regression method can be utilized to build the total energy (potential) function based on the energy elements cp'(1;). At a query point 1;EJR d' the contribution of each energy element can be determined using the Gaussian kernel”), and 
generate one or more vector fields based on the plurality of kernels, wherein the one or more vector fields collectively form the dynamical systems control policy (See at least ¶ 4, “In some of those implementations, the data points are further used in learning a dissipative field for use in the control policy. In some implementations, in learning the potential function and/or the dissipative field, constrained optimization problem(s) are solved using the data points as known parameters”), (See at least ¶ 82, “In some implementations where the remaining unit vectors are determined based on a task parameter, the task parameter may additionally or alternatively be inferred from demonstration(s) themselves, other sensor data (e.g., based on objects detected from camera sensor(s )), etc.”), (See at least ¶ 93, “the learning engine 124 further utilizes the group(s) of data points in learning a dissipative field for use in the control policy. In some implementations, the learning engine 124 solves constrained optimization problem(s) in learning the potential function and/or the dissipative field”); and 
control one or more robots based on the dynamical systems control policy (See at least ¶ 14, “the method further includes controlling a robot based on the control policy”).
Khansari fails to explicitly disclose wherein the kernels are generated based on convex optimization.
However, Kisilev teaches wherein the kernels are generated based on convex optimization (See at least ¶ 12, “The function of the one or more coefficient matrices 110 of the equivalent kernel matrix 109 may be convex”), (See at least ¶ 22, “In a second embodiment of the invention (2), a convex optimization problem for the equivalent kernel matrix 109 may have one or more coefficient matrices 110 that are convex”), (See at least ¶ 24, “The minimum of the convex optimization problem for the equivalent kernel matrix 109 for the second embodiment (2) and third embodiment (3) may be obtained at the same point”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khansari and include wherein the kernels are generated based on convex optimization as taught by Kisilev because it would allow the system to generate an optimal coefficient matrix, where the error for the one or more coefficient matrices of the equivalent kernel matrix has been satisfied (Kisilev ¶ 13).

Regarding claim 10, Khansari discloses the control system of claim 9, wherein the dynamical systems control policy comprises one or more differential equations (See at least ¶ 74, “Additional description is provided below of use of the immediately preceding equation in generating a control policy.”), (See at least ¶ 139, “one or more end effectors ( e.g., grasping end effectors) and/or one or more servo motors or other actuators to effectuate movement of one or more components of the robot. For example, the robot 700 may have multiple degrees of freedom and each of the actuators may control actuation of the robot 700 within one or more of the degrees of freedom responsive to control commands provided by the robot control system 702 (e.g., torque and/or other commands generated based on a control policy). As used herein, the term actuator encompasses a mechanical or electrical device that creates motion”), (The examiner notes that using differential equations to generate control policies with respect to motion/movement of a robot is conventional and known in the art. Thus, it would be obvious to use differential equations to generate policies in dynamical systems. See also secondary reference).

Regarding claim 11, Khansari discloses the control system of claim 10. 
Khansari fails to explicitly disclose wherein the plurality of kernels are matrix-valued kernels (Khansari suggest matrix-valued kernels. See at least ¶ 83, “In some implementations, stiffness and/or damping of each data point are also utilized in generating a control policy. In certain prior techniques, the stiffness and damping at each data point are symmetric positive definite d-dimensional matrices.”).
However, Kisilev teaches wherein the plurality of kernels are matrix-valued kernels (See at least fig 1, ¶ 3, “The computer-implemented method further includes generating one or more kernel matrices from the multimodal data”), (See at least ¶ 10, “The NNR program 101 may further generate one or more kernel matrices 104 from the multimodal data 103. More specifically, the one or more kernel matrices 104 may be generated based on a distance metric”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khansari and include wherein the plurality of kernels are matrix-valued kernels as taught by Kisilev because it would allow the system to generate an optimal coefficient matrix, where the error for the one or more coefficient matrices of the equivalent kernel matrix has been satisfied (Kisilev ¶ 13).

Regarding claim 12, Khansari discloses the control system of claim 11.
Khansari fails to explicitly disclose wherein equilibria of the plurality of kernels are placed at respective data points of the group of data points (Khansari discloses distributed data points of a demonstration to generate spatially distributed data points, and generating a control policy using the spatially distributed data points”).
However, Kisilev teaches wherein equilibria of the plurality of kernels are placed at respective data points of the group of data points (See at least fig 1, ¶ 2, “In this case, each kernel may represent the similarity between data points in different modalities. In many cases, a successful identification requires that the object will be similar in both (or all) feature representations”), (See at least ¶ 16, “The multimodal data 103 may further include N data points { x,} and their corresponding labels {y,}. At step 201, the NNR program 101 may generate one or more kernel matrices 104 from the multimodal data 103”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khansari and include wherein equilibria of the plurality of kernels are placed at respective data points of the group of data points as taught by Kisilev because it would allow the system to generate an optimal coefficient matrix, where the error for the one or more coefficient matrices of the equivalent kernel matrix has been satisfied (Kisilev ¶ 13).

Regarding claim 13, Khansari discloses the control system of claim 9. 
Khansari fails to explicitly disclose wherein the plurality of kernels comprise at least one of: neural networks, curl-free kernels, and Gaussian separable kernels (The examiner notes that the prior art discloses the plurality of kernels thus this feature is implicitly disclosed. Further, this feature is known and conventional in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include curl-free kernels or Gaussian separable kernels since they are an alternative form of kernel that is known in the art).
However, Kisilev teaches wherein the plurality of kernels comprise at least one of: neural networks, curl-free kernels, and Gaussian separable kernels (See at least fig 5, ¶ 8, “FIG. 5 is a table depicting the performances of single-kernel SVM's and representative MKL classification methods on a Deep Neural Networks database in accordance with at least one embodiment of the invention”), (See at least ¶ 42, “FIG. 5 depicts the results of a few state-of-the-art Deep Neural Networks classification task. Here, classification was performed by extracting the features from the last fully connected layer, generating a linear kernel, and using an SVM classifier.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khansari and include w wherein the plurality of kernels comprise at least one of: neural networks, curl-free kernels, and Gaussian separable kernels as taught by Kisilev because it would allow the system to generate an optimal coefficient matrix, where the error for the one or more coefficient matrices of the equivalent kernel matrix has been satisfied (Kisilev ¶ 13).

Regarding claim 14, Khansari discloses the control system of claim 9. 
Khansari fails to explicitly disclose wherein the one or more vector fields comprise a plurality of Reproducing Kernel Hilbert spaces (RKHS) associated with the plurality of kernels.
However, Principe teaches wherein the one or more vector fields comprise a plurality of Reproducing Kernel Hilbert spaces (RKHS) associated with the plurality of kernels (See at least ¶ 118, “In the reproducing kernel Hilbert space framework, linear algorithms in the Hilbert-space can implement non-linear processing in the input space. This can be used for spike trains where the input space does not permit linear operations”), (See at least ¶ 131, “approaches for learning joint kernels can be utilized that rely on the connection between metrics and reproducing kernel Hilbert spaces. The kernel framework may be used not only for kernel machine implementations-to perform non-linear classification and regression-but also for its connection with dependency measures and information theoretic quantities”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khansari and include wherein the one or more vector fields comprise a plurality of Reproducing Kernel Hilbert spaces (RKHS) associated with the plurality of kernels as taught by Principe because it would allow the system to perform non-linear classification and regression (Principe ¶ 131).

Regarding claim 15, Khansari discloses a computer-readable storage medium comprising instructions that, when executed, cause at least one processor to: 
receive a group of data points generated based on sensor data from one or more sensors obtained during imitation learning of a robot trajectory, wherein the imitation learning includes physical manipulation of a reference point from an initial point to a target point (See at least fig 6, ¶ 128, “At block 652, the system receives one or more groups of data points. Each group of data points is generated based on robot sensor data during a physical manipulation of a corresponding robot”); 
generate a dynamical systems control policy that regulates both robot motion and robot interaction with an environment (See at least fig 6, ¶ 2, “generating a robot control policy based on data points that are based on robot sensor data generated during one or more physical manipulations of the robot by a user, such as a control policy that regulates both robot motion and robot interaction with the environment.”), wherein generating the dynamical systems control policy comprises: 
generate a plurality of kernels based on the group of data points, wherein the kernels are generated based on convex optimization (See at least ¶ 120, “The terms "tnominaz' are mainly responsible to generate the nominal motion. "tnominal is a linear function of cp0 ' which, as described herein, can be learned from the data points by solving a convex constrained optimization problem.”), (See at least ¶ 107, “A kernel regression method can be utilized to build the total energy (potential) function based on the energy elements cp'(1;). At a query point 1;EJR d' the contribution of each energy element can be determined using the Gaussian kernel”), and 
generate one or more vector fields based on the plurality of kernels, wherein the one or more vector fields collectively form the dynamical systems control policy (See at least ¶ 4, “In some of those implementations, the data points are further used in learning a dissipative field for use in the control policy. In some implementations, in learning the potential function and/or the dissipative field, constrained optimization problem(s) are solved using the data points as known parameters”), (See at least ¶ 82, “In some implementations where the remaining unit vectors are determined based on a task parameter, the task parameter may additionally or alternatively be inferred from demonstration(s) themselves, other sensor data (e.g., based on objects detected from camera sensor(s )), etc.”), (See at least ¶ 93, “the learning engine 124 further utilizes the group(s) of data points in learning a dissipative field for use in the control policy. In some implementations, the learning engine 124 solves constrained optimization problem(s) in learning the potential function and/or the dissipative field”); and 
control one or more robots based on the dynamical systems control policy (See at least ¶ 14, “the method further includes controlling a robot based on the control policy”).
Khansari fails to explicitly disclose wherein the kernels are generated based on convex optimization.
However, Kisilev teaches wherein the kernels are generated based on convex optimization (See at least ¶ 12, “The function of the one or more coefficient matrices 110 of the equivalent kernel matrix 109 may be convex”), (See at least ¶ 22, “In a second embodiment of the invention (2), a convex optimization problem for the equivalent kernel matrix 109 may have one or more coefficient matrices 110 that are convex”), (See at least ¶ 24, “The minimum of the convex optimization problem for the equivalent kernel matrix 109 for the second embodiment (2) and third embodiment (3) may be obtained at the same point”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khansari and include wherein the kernels are generated based on convex optimization as taught by Kisilev because it would allow the system to generate an optimal coefficient matrix, where the error for the one or more coefficient matrices of the equivalent kernel matrix has been satisfied (Kisilev ¶ 13).

Regarding claim 16, Khansari discloses the computer-readable storage medium of claim 15, wherein the dynamical systems control policy comprises one or more differential equations (See at least ¶ 74, “Additional description is provided below of use of the immediately preceding equation in generating a control policy.”), (See at least ¶ 139, “one or more end effectors ( e.g., grasping end effectors) and/or one or more servo motors or other actuators to effectuate movement of one or more components of the robot. For example, the robot 700 may have multiple degrees of freedom and each of the actuators may control actuation of the robot 700 within one or more of the degrees of freedom responsive to control commands provided by the robot control system 702 (e.g., torque and/or other commands generated based on a control policy). As used herein, the term actuator encompasses a mechanical or electrical device that creates motion”), (The examiner notes that using differential equations to generate control policies with respect to motion/movement of a robot is conventional and known in the art. Thus, it would be obvious to use differential equations to generate policies in dynamical systems. See also secondary reference).

Regarding claim 17, Khansari discloses the computer-readable storage medium of claim 16.
Khansari fails to explicitly disclose wherein the plurality of kernels are matrix-valued kernels (Khansari suggest matrix-valued kernels. See at least ¶ 83, “In some implementations, stiffness and/or damping of each data point are also utilized in generating a control policy. In certain prior techniques, the stiffness and damping at each data point are symmetric positive definite d-dimensional matrices.”).
However, Kisilev teaches wherein the plurality of kernels are matrix-valued kernels (See at least fig 1, ¶ 3, “The computer-implemented method further includes generating one or more kernel matrices from the multimodal data”), (See at least ¶ 10, “The NNR program 101 may further generate one or more kernel matrices 104 from the multimodal data 103. More specifically, the one or more kernel matrices 104 may be generated based on a distance metric”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khansari and include wherein the plurality of kernels are matrix-valued kernels as taught by Kisilev because it would allow the system to generate an optimal coefficient matrix, where the error for the one or more coefficient matrices of the equivalent kernel matrix has been satisfied (Kisilev ¶ 13).

Regarding claim 18, Khansari discloses the computer-readable storage medium of claim 17.
Khansari fails to explicitly disclose wherein equilibria of the plurality of kernels are placed at respective data points of the group of data points (Khansari discloses distributed data points of a demonstration to generate spatially distributed data points, and generating a control policy using the spatially distributed data points”).
However, Kisilev teaches wherein equilibria of the plurality of kernels are placed at respective data points of the group of data points (See at least fig 1, ¶ 2, “In this case, each kernel may represent the similarity between data points in different modalities. In many cases, a successful identification requires that the object will be similar in both (or all) feature representations”), (See at least ¶ 16, “The multimodal data 103 may further include N data points { x,} and their corresponding labels {y,}. At step 201, the NNR program 101 may generate one or more kernel matrices 104 from the multimodal data 103”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Khansari and include wherein equilibria of the plurality of kernels are placed at respective data points of the group of data points as taught by Kisilev because it would allow the method to generate an optimal coefficient matrix, where the error for the one or more coefficient matrices of the equivalent kernel matrix has been satisfied (Kisilev ¶ 13).

Regarding claim 19, Khansari discloses the computer-readable storage medium of claim 15.
Khansari fails to explicitly disclose wherein the plurality of kernels comprise at least one of: neural networks, curl-free kernels, and Gaussian separable kernels (The examiner notes that the prior art discloses the plurality of kernels thus this feature is implicitly disclosed. Further, this feature is known and conventional in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include curl-free kernels or Gaussian separable kernels since they are an alternative form of kernel that is known in the art).
However, Kisilev teaches wherein the plurality of kernels comprise at least one of: neural networks, curl-free kernels, and Gaussian separable kernels (See at least fig 5, ¶ 8, “FIG. 5 is a table depicting the performances of single-kernel SVM's and representative MKL classification methods on a Deep Neural Networks database in accordance with at least one embodiment of the invention”), (See at least ¶ 42, “FIG. 5 depicts the results of a few state-of-the-art Deep Neural Networks classification task. Here, classification was performed by extracting the features from the last fully connected layer, generating a linear kernel, and using an SVM classifier.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khansari and include w wherein the plurality of kernels comprise at least one of: neural networks, curl-free kernels, and Gaussian separable kernels as taught by Kisilev because it would allow the system to generate an optimal coefficient matrix, where the error for the one or more coefficient matrices of the equivalent kernel matrix has been satisfied (Kisilev ¶ 13).

Regarding claim 20, Khansari discloses the computer-readable storage medium of claim 15.
Khansari fails to explicitly disclose wherein the one or more vector fields comprise a plurality of Reproducing Kernel Hilbert spaces (RKHS) associated with the plurality of kernels.
However, Principe teaches wherein the one or more vector fields comprise a plurality of Reproducing Kernel Hilbert spaces (RKHS) associated with the plurality of kernels (See at least ¶ 118, “In the reproducing kernel Hilbert space framework, linear algorithms in the Hilbert-space can implement non-linear processing in the input space. This can be used for spike trains where the input space does not permit linear operations”), (See at least ¶ 131, “approaches for learning joint kernels can be utilized that rely on the connection between metrics and reproducing kernel Hilbert spaces. The kernel framework may be used not only for kernel machine implementations-to perform non-linear classification and regression-but also for its connection with dependency measures and information theoretic quantities”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khansari and include wherein the one or more vector fields comprise a plurality of Reproducing Kernel Hilbert spaces (RKHS) associated with the plurality of kernels as taught by Principe because it would allow the system to perform non-linear classification and regression (Principe ¶ 131).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665